USCA1 Opinion

	




[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]United States Court of AppealsFor the First Circuit                                 No. 98-1671                           JOHN CANTY,                      Plaintiff, Appellant,                                v.                 JANIS M. LARHETTE, ETC., ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Steven J. McAuliffe, U.S. District Judge]                              Before Stahl, Circuit Judge,Coffin, Senior Circuit Judge,and Lipez, Circuit Judge.     John Canty on brief pro se.     Philip T. McLaughlin, Attorney General, and Daniel J. Mullen, Senior Assistant Attorney General, on brief for appellees Janis Larhette and Howard Zibel.     James B. Kazan and Normand & Shaughnessy, P.A. on brief for appellees L. David Vincola and N.L. Vincola.February 25, 1999                                            Per Curiam. Having carefully reviewed the record in    this case, including the briefs of the parties, we affirm the    dismissal of appellant's claims, although for reasons somewhat    different from those relied upon below.              First, we find all of Canty's claims for damage    relief to be barred by the doctrine of Rooker-Feldman.  Each of    these claims is predicated on an alleged injury which arises    out of Canty's eviction.  Since that eviction was upheld by the    judgment of the state court, Canty's "federal claim [for damage    relief] succeeds only to the extent that the state court    wrongly decided the issue before it and hence is "inextricably    intertwined" with the state court judgment. Pennzoil Co. v.    Texaco, Inc., 481 U.S. 1, 25 (Marshall, J., concurring); see,    e.g., Garry v. Geils, 82 F.3d 1362, 1367 (7th Cir. 1996)    ("defendant who has lost in state court and sues in federal    court . . . asserts injury at the hands of the court and . . .    suit therefore is an effort to obtain collateral review");    Homola v. McNamara, 59 F.3d 647, 651 (7th Cir. 1995) (suit    against deputy for enforcing court order is "just a way to    contest the order itself" and thus barred by Rooker-Feldman).               Arguably, Canty is correct in his contention that his    claims for declaratory and injunctive relief are general    constitutional challenges to a state statute and hence not    barred by the Rooker-Feldman doctrine.  See Schneider v.    Colegio de Abogodos de Puerto Rico, 917 F.2d 620, 628 (1st Cir.    1990) (Rooker-Feldman does not bar facial challenges to state    statutes).  Nevertheless, absent an allegation of injury from    the eviction--allegations as we have just indicated which are    barred by the Rooker-Feldman doctrine--Canty fails to show the    concrete injury necessary to establish his standing to seek    injunctive or declaratory relief.  See Berner v. Delahanty, 129    F.3d 20, 24 (1st Cir. 1997) (party seeking solely injunctive or    declaratory relief only has standing to pursue his claim if he    can show, inter alia, invasion of legally protected concrete    interest), cert. denied, 118 S. Ct. 1305 (1998); see alsoLanders Seed Co., Inc. v. Champaign Nat. Bank, 15 F.3d 729, 732    (7th Cir.) (absent claim for damages, plaintiff lacks standing    to sue for declaratory and injunctive relief; however, pursuing    damages essentially asks court to invalidate state court    judgment and hence is barred by Rooker-Feldman), cert. denied,    513 U.S. 811 (1994).              Finally, even if we assume arguendo that Canty was    able to reserve his federal claims in state court under the    doctrine of England v. Louisiana State Bd. of Medical    Examiners, 375 U.S. 411 (1964), we nonetheless find,    essentially for the reasons given by the court in Szoke v.    Carter, 974 F. Supp. 360, 366 (S.D.N.Y. 1997), that the Englandreservation does not overcome a Rooker-Feldman jurisdictional    bar in this case.              Affirmed.  See 1st Cir. Loc. R. 27.1.